Citation Nr: 0817062	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-35 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2003 to 
February 2005.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The veteran's case comes from the VA Regional Office 
in Chicago, Illinois (RO).


FINDING OF FACT

The medical evidence of record does not show that the veteran 
has a current diagnosis of a bilateral leg disorder for VA 
purposes.


CONCLUSION OF LAW

A bilateral leg disorder, was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2005 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in March 
2006.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 
Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran's VA medical treatment 
records have been obtained.  The Board notes that most of the 
veteran's service medical records have not been associated 
with the claims file.  However, it is not prejudicial for the 
Board to continue with adjudication of this claim, as the 
available evidence of record clearly shows that the veteran 
experienced a bilateral leg disorder during military service.  
As noted below, the veteran's claim turns on a determination 
of whether she has a current diagnosis of a bilateral leg 
disorder, not whether a bilateral leg disorder was incurred 
during active military service.  Accordingly, the absence of 
most of the veteran's service medical records are not 
prejudicial to the adjudication of the claim on appeal, as 
there is no doubt as to whether or not the veteran 
experienced a bilateral leg disorder during military service.  
A VA examination was provided to the veteran in connection 
with her claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that in June 2004, 
she complained of right ankle and foot pain.  After physical 
examination, the assessment was right leg length discrepancy 
and bilateral pes planus.  An August 2004 physical profile 
report stated that the veteran was placed on a temporary 
profile for tibial stress fractures.  The temporary profile 
expired on September 2, 2004.  A September 2004 medical 
report stated that the veteran complained of bilateral leg 
pain.  After physical examination, the assessment was 
resolving tibial stress fracture.  Subsequently, a November 
2004 physical profile stated that the veteran was placed on a 
permanent profile for bilateral tibial stress fractures.

At a June 2005 VA general medical examination the veteran 
complained of occasional pain and flare-up, predominately 
associated with prolonged standing, walking, or bending of 
the knees.  On physical examination, the veteran's posture 
and gait were normal.  She had a full range of motion in the 
hips, knees, and ankles.  There was no palpable tenderness or 
deformity noted on examination of the tibial area.  No 
neurological symptoms were noted.  On x-ray examination, 
there were no fractures, dislocations, or other bone and 
joint abnormalities.  The diagnosis was "[c]omplaint is 
claimed for tibial pain, not found on this exam[ination]."

The medical evidence of record does not show that the veteran 
has a current diagnosis of a bilateral leg disorder.  The 
veteran's service medical record show that she complained of, 
was treated for, and was diagnosed with multiple bilateral 
leg disorders during military service.  However, the only 
medical evidence of record dated since the veteran's 
separation from military service is the June 2005 VA general 
medical examination report.  That report found no evidence of 
any leg disability of any kind.  The Board notes that the 
veteran's claims file was not reviewed in conjunction with 
the June 2005 report.  However, this information is only 
pertinent for the purposes of establishing a nexus between a 
currently diagnosed disorder and military service.  As the 
report did not find that the veteran had a bilateral leg 
disability, an etiological opinion would not have been 
relevant to the determination of the issue on appeal.  While 
the report noted that the veteran complained of bilateral leg 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).

The veteran's statements alone are not sufficient to prove 
that she has a currently diagnosed bilateral leg disorder.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As she is not a physician, the veteran is not 
competent to make a determination that she has a currently 
diagnosed bilateral leg disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the medical evidence of record 
does not show that the veteran has a current diagnosis of a 
bilateral leg disorder for VA purposes.  As such, service 
connection for a bilateral leg disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of a bilateral leg disorder for VA purposes, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral leg disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


